 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   JORGE CONTRERAS,                                 Case No. 1:19-cv-01523-AWI-SAB

11                     Petitioner,                    DEATH PENALTY CASE

12          v.                                        ORDER APPOINTING COUNSEL

13   RONALD DAVIS, Warden of California
     State Prison at San Quentin,
14
                       Respondent.
15

16

17

18          On October 28, 2019, Petitioner Jorge Contreras, a state prisoner facing capital

19   punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing requests for

20   appointment of counsel to represent him (Doc. No. 1) and to proceed in forma pauperis (Doc. No.

21   2).

22          On November 6, 2019, the Court issued an order referring the case to the Selection Board

23   for the Eastern District of California for recommendation of counsel and granting Petitioner’s

24   request to proceed in forma pauperis. (Doc. No. 9.)

25          On November 7, 2019, Deputy Attorney General Christina Hitomi Simpson filed her

26   notice of appearance on behalf of Respondent, Ron Davis, Warden of California State Prison at

27   San Quentin. (Doc. No. 11.)

28          On November 25, 2019, the Selection Board recommended that attorneys Brian M.
                                                     1
 1   Pomerantz and Ken Murray be appointed to represent Petitioner.

 2            The Court will adopt the recommendation of the Selection Board.

 3            Accordingly,

 4            1.      Brian M. Pomerantz, Esq. and Ken Murray, Esq. are appointed as co-counsel to

 5                    represent Petitioner for all purposes in this proceeding pursuant to 18 U.S.C. §

 6                    3599. See Local Rule 191(c). Counsel are directed to comply with the e-filing

 7                    registration requirements of Local Rule 135.

 8            2.      The Clerk of the Court is directed to file under seal the Selection Board’s

 9                    November 25, 2019 letter to the Court.

10            3.      The Clerk of the Court is directed to serve copies of this order on Brian M.

11                    Pomerantz, P.O. Box 853, Carrboro, NC 27510-0807, (Ph.) 984-234-0128, (Email)

12                    habeas@protonmail.com; Ken Murray, 316 E. Mitchell Drive, Phoenix, AZ

13                    85012, (Ph.) 602-684-7391, (Email) kenmurraylaw@gmail.com; Ron Davis,

14                    Warden of San Quentin State Prison, San Quentin, CA 94964; Christina Hitomi

15                    Simpson, Deputy Attorney General, 1300 I Street, Suite 125, Sacramento, CA

16                    94244-2550, (Ph.) 916-210-7660, (Email) Christina.Simpson@doj.ca.gov; Kelly

17                    Culshaw, Assistant Federal Defender, Federal Defender’s Office, 801 I Street, 3rd

18                    Floor, Sacramento, CA 95814, (Ph.) 916-498-6666-277, (Email)

19                    kelly_culshaw@fd.org; and Connie Garcia, CJA Administrator, Office of the

20                    Federal Defender, 2300 Tulare Street, Suite 330, Fresno, CA 93721, (Ph.) 559-
21                    487-5561, (Email) connie_garcia@fd.org.

22
     IT IS SO ORDERED.
23

24   Dated:        December 6, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        2
